


110 HRES 809 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 809
		In the House of Representatives, U.
		  S.,
		
			November 9, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3996) to amend the Internal Revenue Code of 1986 to extend certain
		  expiring provisions, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 3996)
			 to amend the Internal Revenue Code of 1986 to extend certain expiring
			 provisions, and for other purposes. All points of order against consideration
			 of the bill are waived except those arising under clause 9 or 10 of rule XXI.
			 The amendment in the nature of a substitute recommended by the Committee on
			 Ways and Means now printed in the bill shall be considered as adopted. The
			 bill, as amended, shall be considered as read. All points of order against
			 provisions of the bill, as amended, are waived. The previous question shall be
			 considered as ordered on the bill, as amended, and on any amendment thereto, to
			 final passage without intervening motion except: (1) one hour of debate equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Ways and Means; (2) an amendment in the nature of a substitute, if
			 offered by Representative McCrery of Louisiana or his designee, which shall be
			 considered as read, and shall be separately debatable for one hour equally
			 divided and controlled by the proponent and an opponent; and (3) one motion to
			 recommit with or without instructions.
		2.During consideration of H.R. 3996 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
